Title: From John Adams to the Marquis de Lafayette, 6 April 1782
From: Adams, John
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Amsterdam April 6th. 1782
My dear General

I am just honored now with your’s of 27th. March. All things were working rapidly together for our good, untill on the 3d. instant, the Russian Ministers at the Hague presented the Memorial which You have seen in the Gazettes. This will set twenty little Engines to work, to embroil and delay: but I believe that in the Course of four or five Weeks We shall triumph over this which I take to be the last hope of the Anglomanes. The Voice of this Nation was never upon any occasion declared with more Unanimity, and the numerous Petitions have already done an honor and a Service to the American Cause, that no Artifice can retract or diminish.
As to the Visit, Mr. Franklin is informed of the whole. It is nothing. The new British Ministry are in a curious Situation. There is but one sensible Course for them to take, and that is to make the best Peace they can with all Europe their Enemies. We shall see whether they have Resolution and Influence enough to do it.
As to Credit here, I am flattered with hopes of it, provided a Treaty is made, not otherwise. Whether that will be done and when I know not. I can never foresee any thing in this Country, no not for one day, and I dare not give the smallest hopes.
Your confidential Letter had better be sent by the Comte de Vergennes’s Express to the Duke de la Vauguyon. I hope We shall have a good Account soon of Jamaica.
I am extreamly sorry, that Mr. Jay meets with so much delay in Spain. The Policy of it is totally incomprehensible.
Am happy to find that your Sentiments correspond with mine, concerning what We ought to do, and have no doubt that all will be well done in time. What is there to resist the French and Spanish Force in the West Indies? or in the Channel? or in N. America? or in the E. Indies? If my Dutchmen fairly concert Operations with France and Spain, and the Seas are kept with any Perseverance, all the Commerce of G. Britain is at stake. Yet your Caution not to be too sanguine is very good. Spain does not yet seem to be sufficiently awake, and the English Admirals under the new Ministry will do all they can.
I fancy they will try the last Efforts of Despair this Summer, but their Cause is desperate indeed. Never was an Empire ruined in so short a time, and so masterly a manner. Their Affairs are in such a state, that even Victories would only make their final Ruin the more compleat.

With great Affection & Esteem, I have the honor to be &ca

